EXHIBIT 10.2

 


















SECURITIES PURCHASE AGREEMENT


among


AMERICAN BUSINESS HOLDINGS, INC.
as Issuer,


Tong Liu,
as Chairman


and


THE PERSONS LISTED ON THE SIGNATURE PAGES HERETO
as Purchasers




April __, 2008


 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of  April __,
2008 among American Business Holdings, Inc., a Delaware corporation (the
“Issuer”), Tong Liu (the “Chairman”) and each purchaser identified on the
signature pages hereto (each, including its successors and assigns, a
“Purchaser” and collectively the “Purchasers”).
 
WHEREAS, the Purchasers have agreed to purchase, and the Issuer has agreed to
sell, the Securities (as defined herein) in connection with the Purchasers’
agreement to provide financing to the Issuer in the amount of U.S. $2,000,000;
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Regulation D under the U.S. Securities Act of 1933, as amended (the
“Act”) upon issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Common
Stock, Warrants and the Warrant Shares (as such terms are defined herein) shall
bear the legends relating to the offer and the sale of the Common Stock,
Warrants and the Warrant Shares as required by (i) Regulation D under the
Securities Act or (ii) any other applicable laws or regulations relating to the
issuance of the Securities.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Issuer and each Purchaser agree
as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:
 
“Action” has the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
“Chairman” has the meaning ascribed to such term in the first paragraph.
 
“Shell” has the meaning ascribed to such term in Section 2.3(b).
 
 
2

--------------------------------------------------------------------------------


 
 
 
 “Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Issuer’s obligations to deliver the Securities have been
satisfied or waived.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Issuer, par value $0.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Issuer or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
 “Corporate Authorization Documents” means (i) the resolutions of the Board of
Directors of the Issuer, in form and substance satisfactory to the
Purchasers,  authorizing the transactions contemplated herein, including,
without limitation, the issuance of the Common Stock and the Warrants and the
execution and delivery of the remaining Transaction Documents (ii) a certificate
of the Secretary of the Issuer in usual and customary form attesting to the
copies of the certificate of incorporation and bylaws of the Issuer attached
thereto.
 
 “Disclosure Schedules” has the meaning ascribed to such term in Section 3.1.
 
“Effective Date” means the date that the initial Registration Statement filed by
the Issuer pursuant to the Registration Rights Agreement is first declared
effective by the Commission.
 
“Escrow Agent” means Crone Rozynko LLP.
 
“Escrow Agreement” means the escrow agreement entered into on the date hereof,
by and among the Issuer, the Issuer’s management, the Purchasers and the Escrow
Agent pursuant to which the Issuer’s management shall deliver into an escrow
account, an aggregate number of common shares owned by them equal to one hundred
(100%) percent of the shares issued to the Purchasers to be applied to the
transactions contemplated hereunder, in the form of Exhibit A attached hereto.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 
 
3

--------------------------------------------------------------------------------


 

 
“Fundamental Transaction” means any of the following actions or agreements by
the Issuer or any Subsidiary: (i) a merger or consolidation in which the Issuer
is not the surviving entity or the shareholders (or owners of registered capital
or other form of ownership) of the Issuer or its Subsidiary are not the
controlling shareholders after such transaction (ii) a sale of all or
substantially all of the assets of the Issuer or any Subsidiary, as the case may
be, or (iii) the sale of any of the legal and beneficial ownership of any
Subsidiary.
 
 “GAAP” has the meaning ascribed to such term in Section 3.1(h).
 
“Intellectual Property Rights” has the meaning ascribed to such term in Section
3.1(o).
 
“Legend Removal Date” has the meaning ascribed to such term in Section 4.1(d).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up” means the several lock-up agreements entered into on the date hereof,
by and among the Issuer and its existing shareholders pursuant to which the
shareholders will be locked up until twelve (12) months after the Closing Date,
in the form of Exhibit D attached hereto.
 
“Material Adverse Effect” has the meaning assigned to such term in Section
3.1(b).
 
“Material Permits” has the meaning ascribed to such term in Section 3.1(m).
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Pre-Notice” has the meaning ascribed to such term in Section 4.12(b).
 
“PRC” means the People’s Republic of China.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser’s Counsel” means Crone Rozynko LLP, with offices located at 101
Montgomery Street, Suite 1950, San Francisco, California, 94105.
 
“Purchaser Party” has the meaning ascribed to such term in Section 4.10.
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Issuer and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.
 
“Required Approvals” has the meaning ascribed to such term in Section 3.1(e).
 
 “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Common Stock, Warrants and the Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 “Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
 “Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
“Subsequent Financing” has the meaning ascribed to such term in Section 4.12.
 
“Subsequent Financing Notice” has the meaning ascribed to such term in Section
4.13.
 
“Subsidiary” means any subsidiary of the Issuer as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Issuer formed or acquired after the date hereof.
 
 “Trading Day” means a day on which the New York Stock Exchange is open for
trading.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.
 
 
5

--------------------------------------------------------------------------------


 
 
 
 “Transaction Documents” means this Agreement, the Warrants, the Registration
Rights Agreement, the Escrow Agreement, the Lock-Up and all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Interest Transfer Company, Inc. with a mailing address of
1981 East Murray Holladay Road, Suite 100, Salt Lake City, UT 84117 and a
facsimile number of (801) 277-3147 and any successor transfer agent of the
Issuer.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
exercise of the Warrants.
 
 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
on the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Issuer, the
fees and expenses of which shall be paid by the Issuer.
 
“Warrants” means the Common Stock warrants to purchase an aggregate of 2,000,000
shares of the Issuer with an exercise price of U.S. $1.25 per share and
substantially in the form of Exhibit C hereto.
 
ARTICLE II.
PURCHASE AND SALE


2.1           Closing.
 
(a)           On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Issuer agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase, in the aggregate, up
to $2,000,000 in principal amount of the Shares and the Warrants.  Each
Purchaser shall deliver to the Issuer, via wire transfer or a certified check,
immediately available funds equal to its Subscription Amount to the account as
specified by the Issuer and the Issuer shall deliver to each Purchaser its
respective certificates for shares of Common Stock and the respective Warrants,
and the Issuer and each Purchaser shall deliver the other items set forth in
Section 2.2 deliverable at the Closing.  Upon satisfaction of the conditions set
forth in Section 2.3, the Closing shall occur at the offices of Purchaser’s
Counsel or such
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
other location or via email and facsimile as the parties shall mutually agree.
 
(b)           Allocation of Purchase Price. The Issuer and its independent
auditors shall confirm the amount of the aggregate purchase price of $2,000,000
allocated by the Issuer to each of the Shares and the Warrants and shall provide
the Purchasers with such determination. The allocation shall be made in
accordance with United States GAAP.
 
2.2           Deliveries.
 
(a)   On the Closing Date, the Issuer shall deliver or cause to be delivered to
each Purchaser the following:
 
(i)  
this Agreement duly executed by the Issuer;

 
(ii)  
a Warrant certificate for the number of shares of Common Stock in an amount
equal to such Purchaser’s Subscription Amount, registered in the name of such
Purchaser;

 
(iii)  
the Registration Rights Agreement duly executed by the Issuer;

 
(iv)  
the Escrow Agreement and the certificate(s) for the shares subject thereto
together with and at least one undated stock power signature medallion
guaranteed for each share certificate;

 
(v)  
the Corporate Authorization Documents; and

 
(vi)  
the Lock-Up.

 
(b)   Within five (5) days of the Closing Date, the Issuer shall deliver or
cause to be delivered to each Purchaser the following:
 
(i)  
a certificate for shares of Common Stock in an amount equal to such Purchaser’s
Subscription Amount, registered in the name of such Purchaser.

 
(c)       On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Issuer the following:
 
(i)  
this Agreement duly executed by such Purchaser;

 
(ii)  
such Purchaser’s Subscription Amount by wire transfer to theEscrow account as
specified in writing by the Issuer; and

 
(iiii)  
the Registration Rights Agreement duly executed by suchPurchaser

 
 
 
7

--------------------------------------------------------------------------------




2.3           Closing Conditions.
 
(a) The obligations of the Issuer hereunder in connection with the Closing are
subject to the following conditions being met:
 
 
(i)  
the accuracy in all material respects on the Closing Date of therepresentations
and warranties of the Purchasers contained herein;

 
(ii)  
all obligations, covenants and agreements of each Purchaserrequired to be
performed at or prior to the Closing Date shall havebeen performed; and

 
 
(iii)  
the delivery by each Purchaser of the items set forth in Section 2.2(b) of this
Agreement.


 
(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:
 
 
(i)  
the accuracy in all material respects when made and on the ClosingDate of the
representations and warranties of the Issuercontained herein;

 
(ii)  
all obligations, covenants and agreements of the Issuer requiredto be performed
at or prior to the Closing Date shall have beenperformed;

 
(iii)  
the delivery by the Issuer of the items set forth in Section2.2(a) of this
Agreement;

 
(iv)  
there shall have been no Material Adverse Effect with respect to the Issuer
since the date hereof;

 
(v)  
simultaneously on the Closing Date, the Issuer shall have completed a
transaction involving the acquisition of a Cayman Island Holding Company, which
has the rights to the Issuer’s business and properties into a publicly traded
shell (the “Shell”) listed on a Trading Market; the Purchasers reserve the right
to approve the Shell; and

 
(vi)  
from the date hereof to the Closing Date, and, at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg L.P. shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Closing.

 
 
 
8

--------------------------------------------------------------------------------


 
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Issuer.  For purposes of
this Article III, the term the “Issuer” shall be deemed to include the Issuer
and each Subsidiary.  Except as set forth in the Disclosure Schedules which
Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation or otherwise made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, the Issuer
hereby makes the following representations and warranties to each Purchaser:
 
(a)  Subsidiaries.  All of the direct and indirect Subsidiaries of the Issuer
are set forth on Schedule 3.1(a).  The Issuer owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.
 
(b)  Organization and Qualification.  The Issuer and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Neither the Issuer nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Issuer and the Subsidiaries is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Issuer and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Issuer’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
 
9

--------------------------------------------------------------------------------


 
 
(c)  Authorization; Enforcement.  The Issuer has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of each of the Transaction
Documents by the Issuer and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Issuer and no further action is required by the
Issuer, its board of directors or its stockholders in connection therewith other
than in connection with the Required Approvals.  Each Transaction Document has
been (or upon delivery will have been) duly executed by the Issuer and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Issuer enforceable against the Issuer in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Issuer and the consummation by the Issuer of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Issuer’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Issuer or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Issuer or Subsidiary
debt or otherwise) or other understanding to which the Issuer or any Subsidiary
is a party or by which any property or asset of the Issuer or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Issuer or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Issuer or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)  Filings, Consents and Approvals.  The Issuer is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Issuer of the Transaction Documents, other than
(i) filings required pursuant to Section 4.7, (ii) and the filing with the
Commission of the Registration Statement (collectively, the “Required
Approvals”).
 
 
10

--------------------------------------------------------------------------------


 
 
 
(f)  Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Issuer other than restrictions on transfer provided for
in the Transaction Documents.  The Underlying Shares, when issued in accordance
with the terms of the Transaction Documents, will be validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Issuer other than
restrictions on transfer provided for in the Transaction Documents.  The Issuer
has reserved from its duly authorized capital stock a number of shares of Common
Stock for issuance of the Underlying Shares.
 
(g)  Capitalization.  The capitalization of the Issuer is as set forth on
Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of shares
of Common Stock owned beneficially, and of record, by Affiliates of the Issuer
as of the date hereof. The Issuer has not issued any capital stock since its
most recently audited financial statements.  No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities, there
are no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Issuer or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Securities will not
obligate the Issuer to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Issuer securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Issuer are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Issuer or others
is required for the issuance and sale of the Securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Issuer’s capital stock to which the Issuer is a party or, to the
knowledge of the Issuer, between or among any of the Issuer’s stockholders.
 
(h)  SEC Reports; Financial Statements.  The Shell has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Shell under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Shell was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  
 
 
11

--------------------------------------------------------------------------------


 
 
 
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Shell included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements and the audited financial statements of the Issuer for
fiscal year ending December 31, 2007 and 2006 have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Shell and the Issuer, as the case may be, and their consolidated subsidiaries as
of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)  Material Changes.  Since the date of the audited financial statements of
the Issuer for fiscal year ending December 31, 2007, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Issuer has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Issuer’s
financial statements pursuant to GAAP, (iii) the Issuer has not altered its
method of accounting, (iv) the Issuer has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Issuer has not issued any equity securities to any officer,
director or Affiliate, (except pursuant to existing Issuer stock option plans).
 
(j)  Litigation.  Other than as disclosed on Schedule 3.1(j) there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Issuer, threatened against or affecting the Issuer, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Issuer nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Issuer, there is not pending or contemplated, any investigation by the
Commission involving the Issuer or any current or former director or officer of
the Issuer.
 
(k)  Labor Relations.  No material labor dispute exists or, to the knowledge of
the Issuer, is imminent with respect to any of the employees of the Issuer which
could reasonably be expected to result in a Material Adverse Effect.  
 
 
12

--------------------------------------------------------------------------------


 
 
 
None of the Issuer’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Issuer or such Subsidiary, and
neither the Issuer nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Issuer and its Subsidiaries believe that their
relationships with their employees are good.  No executive officer, to the
knowledge of the Issuer, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Issuer or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Issuer and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(l)  Compliance.  Neither the Issuer nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Issuer or
any Subsidiary under), nor has the Issuer or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.
 
(m)  Regulatory Permits.  The Issuer and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Issuer nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
Schedule 3.1(m) sets forth a complete list of all permits and licenses and
regulatory approvals required by the subsidiaries to operate their respective
business in the PRC, each of which has been obtained and has not been revoked or
amended.  The Issuer and its Subsidiaries have paid all fees for permits and
licenses required to be paid by them in the PRC in connection with the operation
of their respective businesses.
 
(n)   Title to Assets.  The Issuer and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Issuer and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Issuer and the Subsidiaries and Liens for the payment of PRC,
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Issuer and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Issuer and the Subsidiaries are in compliance
in all respects.
 
 
13

--------------------------------------------------------------------------------


 
 
 
(o)  Patents and Trademarks.  The Issuer and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses and which the
failure to so have could have a Material Adverse Effect (collectively, the
“Intellectual Property Rights”).  Neither the Issuer nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Issuer or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of the Issuer, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights.  The Issuer and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties, except where
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(p)  Insurance.  The Issuer and the Subsidiaries have no insurance against
losses and risks including, but not limited to, directors and officers insurance
coverage.  Neither the Issuer nor any Subsidiary has any reason to believe that
it will not be able to obtain such coverage from insurers as may be necessary to
continue its business.
 
(q)  Transactions with Affiliates and Employees.  Except as contemplated by this
Agreement, none of the officers or directors of the Issuer and, to the knowledge
of the Issuer, none of the employees of the Issuer is presently a party to any
transaction with the Issuer or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Issuer, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $10,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Issuer and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Issuer.
 
(r)  Internal Controls.  The Issuer maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at quarterly intervals and appropriate action
is taken with respect to any material differences.
 
 
14

--------------------------------------------------------------------------------


 
 
 
(s)  Certain Fees.  Other than as described on Schedule 3.1(s) no brokerage or
finder’s fees or commissions are or will be payable by the Issuer to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents.  The Purchasers shall have no obligation with respect to
any fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents.
 
(t)  Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.3, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Issuer to the Purchasers as contemplated hereby.
 
(u)  Investment Company. The Issuer is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Issuer shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
           (v)  Registration Rights.  Other than each of the Purchasers, no
Person has any right to cause the Issuer to effect the registration under the
Securities Act of any securities of the Issuer.
 
(w)  Leases.  The Issuer and each Subsidiary is in compliance with the terms and
conditions of all of its material contracts and leases, and is not aware of any
dispute or disagreement with the other parties or their Affiliates regarding
such contracts or leases. The Issuer is not aware of, and has not received any
notice of (whether written or oral) or any disputes, defaults or claims under
such contracts or leases.
 
(x)  Application of Takeover Protections.  The Issuer and its board of directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Issuer’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Issuer fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Issuer’s issuance of the
Securities and the Purchasers’ ownership of the Securities.
 
(y)  Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Issuer confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, nonpublic information.  
 
 
15

--------------------------------------------------------------------------------


 
 
The Issuer understands and confirms that the Purchasers will rely on the
foregoing representation in effecting transactions in securities of the
Issuer.  All disclosure furnished by or on behalf of the Issuer to the
Purchasers regarding the Issuer, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.   The
press releases disseminated by the Issuer during the twelve months preceding the
date of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading.  The Issuer
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.3 hereof.
 
(z)  No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.3, neither the Issuer, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Issuer
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.
 
(aa)           Exemption from Registration. Subject to the accuracy of the
Purchaser’s representations and warranties set forth in Section 3.3, except as
required pursuant to the Registration Rights Agreement, the sale of the Common
Stock and Warrants by the Issuer to the Purchaser will not require registration
under the Securities Act, but may require registration under New York state
securities law if applicable to the Purchaser.    The Issuer is issuing the
Common Stock and the Warrants in accordance with and in reliance upon the
exemption from securities registration afforded, inter alia, by Rule 506 under
Regulation D as promulgated by the Commission under the Securities Act, and/or
Section 4(2) of the Securities Act; provided, however, that certain filings and
registrations may be required under state securities “blue sky” laws depending
upon the residency of the Purchaser.
 
(bb)  No General Solicitation. Neither the Issuer nor any of its Affiliates, or
any person acting on its or their behalf, directly or indirectly, (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D as promulgated by the Commission under the Securities
Act) or general advertising with respect to the sale of the Common Stock or
Warrants, or (ii) made any offers or sales of any security or solicited any
offers to buy any security under any circumstances that would require
registration of the Common Stock or Warrants, under the Securities Act, except
as required herein.
 
 
16

--------------------------------------------------------------------------------


 

 
(cc)  Foreign Corrupt Practices.  Neither the Issuer, nor to the knowledge of
the Issuer, any agent or other person acting on behalf of the Issuer, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Issuer (or made by any person acting on its behalf of
which the Issuer is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(dd) Accountants.  The Issuer’s accounting firm is set forth on Schedule 3.1(dd)
of the Disclosure Schedule.  To the knowledge and belief of the Issuer, such
accounting firm is a registered public accounting firm as required by the
Exchange Act.  If the accounting firm set forth on Schedule 3.1(dd) of the
Disclosure Schedule is not now, or in the future fails to be, a registered
public accounting firm as required by the Exchange Act, such accounting firm
will be replace immediately with an accounting firm that is a registered public
accounting firm as required by the Exchange Act.
 
(ee)  No Disagreements with Accountants and Lawyers.  There are no disagreements
of any kind presently existing, or reasonably anticipated by the Issuer to
arise, between the Issuer and the accountants and lawyers formerly or presently
employed by the Issuer and the Issuer is current with respect to any fees owed
to its accountants and lawyers which could affect the Issuer’s ability to
perform any of its obligations under any of the Transaction Documents.
 
(ff)  Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Issuer and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns (including, without limitation, all
PRC tax returns and filings) and has paid or accrued all taxes shown as due
thereon, has paid all PRC taxes and the Issuer has no knowledge of a tax
deficiency which has been asserted or threatened against the Issuer or any
Subsidiary.  The Issuer warrants that the transactions contemplated by the
Transaction Documents will not subject the Issuer or its subsidiaries to U.S.
taxation or require the Issuer to deem income in any material amount from its
subsidiaries to be subject to U.S. taxation.


(gg)  Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Issuer
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby.  The Issuer further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Issuer (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities.  The Issuer further represents to each
Purchaser that the Issuer’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Issuer and its representatives.
 
 
17

--------------------------------------------------------------------------------


 
 
 
(hh)  Sovereign Immunity.  Under the laws of their respective jurisdiction of
incorporation and the PRC, neither the Issuer nor any Subsidiary, is, nor
are  any of their respective properties, assets or revenues,  entitled to any
right of immunity on the grounds of sovereignty from any legal action, suit or
proceeding, from set-off or counterclaim, from the jurisdiction of any court,
from service of process, from attachment prior to or in aid of execution of
judgment, or from other legal process or proceeding for the giving of any relief
or for the enforcement of any judgment.
 
(ii)  Environmental Law Compliance
 
(i)           The Issuer and each of its Subsidiaries has at all times complied
with all environmental legislation in force, relevant or applicable to each
company, whether in the PRC or elsewhere (the “Environmental Legislation”) and
there is nothing in, on, or under the Property (as defined below) upon which the
presence, existence or condition of which constitutes a breach of such
Environmental Legislation nor is there or has there been any manufacturing,
storage, generation, servicing, treatment, disposal or other process carried on
at the Property in such a way as to amount to a breach of the same.
 
(ii)           No complaints have been received from any third party
(includingany employee of any of the Issuer and/or its Subsidiaries or
governmental, regulatory,supervisory oradministrative body) with regard to any
breach of the Environmental Legislation in connection with the Property and the
development and construction thereon and, after due and careful enquiry, the
Issuer is not aware of any events, circumstances or matters which may lead to
such complaint.


(iii)           No toxic industrial waste or toxic substance (as defined in
anyEnvironmental  Legislation) or any other similar substance (howsoever termed)
has beensplit, released, discharged or disposed in the soil or water in, under,
around or upon the Property.


For purposes of this clause, the term “Property” shall mean any and all
locations in which the Issuer and/or each of its Subsidiaries carry on their
respective business operations.


 
(jj)           PFIC.  The Issuer is not nor intends to become a “passive
foreigninvestment company” (a “PFIC”) within the meaning of Section 1297 of the
InternalRevenue Code.
 
(kk)           Money Laundering Laws.  The operations of the Issuer are and have
been conducted at all times in compliance with the money laundering statutes of
applicable jurisdictions, the rules and regulations thereunder and any related
or similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving any of the Issuer with respect thereto is pending or, to the best
knowledge of the Issuer, threatened.
 
 
 
18

--------------------------------------------------------------------------------


 
 
3.2           Other Representations and Warranties Relating to the PRC by the
Issuer.
 
(a)           The constitutional documents and certificates and related material
contracts of the Issuer and the Issuer’s subsidiaries have been established
under the laws of the PRC for purposes of this Section 3.2 (sometimes referred
to as a “PRC Company”) and are valid and have been duly approved or registered
(as applicable) by competent PRC governmental authorities.
 
(b)           All material consents, approvals, authorizations or licenses
requisite under PRC law for the due and proper establishment and operation of
each PRC Company have been duly obtained from the relevant PRC governmental
authorities and are in full force and effect.
 
(c)           All filings and registrations with the PRC governmental
authorities required in respect of each of the PRC Companies and their
respective operations including, without limitation, the registrations with the
Ministry of Commerce, the State Administration of Industry and Commerce, the
State Administration for Foreign Exchange, tax bureau and customs authorities
have been duly completed in accordance with the relevant PRC rules and
regulations.
 
(d)           The Issuer has complied with all relevant PRC laws and regulations
regarding the contribution and payment of its registered share capital, the
payment schedule of which has been approved by the relevant PRC government
authorities.  There are no outstanding rights of, or commitments made by, the
Issuer to sell any equity interest in any PRC Company, or by any of the other
PRC Company’s shareholders to sell any equity interest in such other PRC the
Issuer. To the extent that any controlling shareholder of the Issuer or any
Subsidiary is subject to or under the jurisdiction of Circular 75 issued by the
PRC State Administration of Foreign Exchange on October 21, 2005, including any
amendment, implementing rules, or official interpretation thereof or any
replacement, successor or alternative legislation having the same subject matter
thereof (collectively “Circular 75”), each of the Issuer and its Subsidiaries
and any controlling shareholder represents and warrants to the Purchaser that it
shall fully comply in all respects with Circular 75 and any related requirement
of law, including without limitation, the completion of any applicable foreign
exchange registration, settlement or remittance requirement therein within 90
days of the Closing.
 
(e)           The Issuer is not in receipt of any letter or notice from any
relevant PRC governmental authority notifying it of revocation of any licenses
or qualifications issued to it or any subsidy granted to it by any PRC
governmental authority for non-compliance with the terms thereof or with
applicable PRC laws, or the need for compliance or remedial actions in respect
of the activities carried out by the Issuer.
 
 
19

--------------------------------------------------------------------------------


 
 
(f)           The Issuer has conducted its business activities within the
permitted scope of business or has otherwise operated its business in compliance
with all relevant legal requirements and with all requisite licenses and
approvals granted by competent PRC governmental authorities.
 
(g)           As to licenses, approvals and government grants and concessions
requisite or useful for the conduct of any part of the PRC, the Issuer’s
business which are subject to periodic renewal, the Issuer has no knowledge of
any grounds on which such requisite renewals will not be granted by the relevant
PRC governmental authorities.
 
(h)           With regard to employment and staff or labor, each of the Issuer
has complied with all applicable PRC laws and regulations in all material
respects, including without limitation, laws and regulations pertaining to
welfare funds, social benefits, medical benefits, insurance, retirement
benefits, pensions or the like.
 


3.3  Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser hereby, represents and warrants as of the date
hereof and as of the Closing Date to the Issuer as follows:
 
(a) Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate or
similar action on the part of such Purchaser.  Each Transaction Document to
which it is a party has been duly executed by such Purchaser, and when delivered
by such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b) Own Account.  Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
 
20

--------------------------------------------------------------------------------


 
 
(c) Purchaser Status.  At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises any
Warrants it will be either: (i) an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange Act.
 
(d) Experience of Such Purchaser.  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment.  Such Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.
 
(e) General Solicitation.  Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(f) Short Sales.  Other than consummating the transactions contemplated
hereunder, such Purchaser has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with such Purchaser,
executed any purchases or sales, including Short Sales, of the securities of the
Issuer during the period commencing from the time that such Purchaser first
received a term sheet (written or oral) from the Issuer or any other Person
representing the Issuer setting forth the material terms of the transactions
contemplated hereunder until the date hereof (“Discussion
Time”).  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall only apply with respect to the portion of assets managed by the
portfolio manager that made the investment decision to purchase the Securities
covered by this Agreement.
 
(g)           Investment Intent.  The Purchaser is not acquiring the Securities
with a view to any distribution thereof that would violate the Securities Act or
the securities laws of any state of the United States or any other applicable
jurisdiction.
 
 
21

--------------------------------------------------------------------------------


 
 
 
(h)           Resale Restrictions.  The Purchaser (A) agrees that it will not
offer, sell or otherwise transfer any of the Securities nor, unless in
compliance with the Securities Act or as allowed under Regulation D, engage in
hedging transactions involving such securities, on or prior to (x) the date
which is 40 days (in the case of the Common Stock) or six months (in the case of
the Warrants and the Warrant Shares) after the later of the date of the
commencement of the offering and the date of original issuance (or of any
predecessor of any Security proposed to be transferred by the Purchaser) and (y)
such later date, if any, as may be required by applicable law, except (a) to the
Issuer, (b) pursuant to a registration statement that has been declared
effective under the Securities Act, (c) pursuant to offers and sales to Persons
who are not “U.S. Persons” (within the meaning of Regulation S) that occur
outside the United States within the meaning of Regulation S or (d) pursuant to
any other available exemption from the registration requirements of the
Securities Act, and (B) agrees that it will give to each person to whom such
Security is transferred a notice substantially to the effect of  this
paragraph.  The Purchaser acknowledges that the Securities are “restricted
securities” as defined in Rule 144 under the Securities Act and subject to
resale restrictions during the period set forth in Rule 144.
 


 
ARTICLE IV.
POST CLOSING COVENANTS AND OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a) The Securities may only be disposed of in compliance with state and federal
securities laws.  In connection with any transfer of Securities other than
pursuant to an effective registration statement, Regulation S or Rule 144, to
the Issuer or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(c), the Issuer may require the transferor thereof to
provide to the Issuer an opinion of counsel selected by the transferor and
reasonably acceptable to the Issuer, the form and substance of which opinion
shall be reasonably satisfactory to the Issuer, to the effect that such transfer
does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement and the Registration Rights Agreement.
 
(b)  The Purchasers agree to the imprinting, so long as is required by this
Section  4.1, of a legend on any of the Securities in the following form:


THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE ISSUER.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
22

--------------------------------------------------------------------------------


 
 
(c)  The Issuer acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Registration Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledged or secured parties.  Such a pledge or transfer would not be subject to
approval of the Issuer and no legal opinion of legal counsel of the pledge,
secured party or pledgor shall be required in connection therewith.  Further, no
notice shall be required of such pledge.  At the appropriate Purchaser’s
expense, the Issuer will execute and deliver such reasonable documentation as a
pledge or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
(d) Certificates evidencing the Underlying Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144 or (iv) if such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Issuer shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder.  If all or any portion of a
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Underlying Shares, or if such Underlying Shares may
be sold under Rule 144 or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends.  The Issuer agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(d), it will, no later than three Trading Days
following the delivery by a Purchaser to the Issuer or the Transfer Agent of a
certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends.  The Issuer may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section.  Certificates
for Underlying Shares subject to legend removal hereunder shall be transmitted
by the Transfer Agent to the Purchaser by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser.
 
 
23

--------------------------------------------------------------------------------


 
 
 
 
(e) In addition to such Purchaser’s other available remedies, the Issuer shall
pay to a Purchaser, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Underlying Shares (based on the VWAP of the Common Stock on
the date such Securities are submitted to the Transfer Agent) delivered for
removal of the restrictive legend and subject to Section 4.1(d), $5.00 per
Trading Day (increasing to $10.00 per Trading Day 45 Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend.  Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Issuer’s failure
to deliver certificates representing any Securities as required by the
Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
 
(f) Each Purchaser, severally and not jointly with the other Purchasers, agrees
that such Purchaser will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom, and that if Securities are sold
pursuant to a Registration Statement, they will be sold in compliance with the
plan of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Securities as set forth in
this Section 4.1 is predicated upon the Issuer’s reliance upon this
understanding.
 
4.2           Acknowledgment of Dilution.  The Issuer acknowledges that the
issuance of the Underlying Shares may result in dilution of the outstanding
shares of Common Stock, which dilution may be substantial under certain market
conditions.  The Issuer further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Underlying Shares pursuant to the Transaction Documents, are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of the effect of any such dilution or any claim the Issuer
may have against any Purchaser and regardless of the dilutive effect that such
issuance may have on the ownership of the other stockholders of the Issuer.
 
4.3           Furnishing of Information.  So long as the Purchaser owns
Securities, the Issuer covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Issuer after the date hereof pursuant to the Exchange Act.   As
long as any Purchaser owns Securities, if the Issuer is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144. The Issuer further covenants that it will take such further action as any
holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act within the requirements of the exemption provided by Rule
144.
 
 
24

--------------------------------------------------------------------------------


 
 
4.4           Integration.  The Issuer shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities to the Purchasers in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
4.5           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Issuer covenants and agrees that neither it nor any other Person acting on
its behalf will provide any Purchaser or its agents or counsel with any
information that the Issuer believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The Issuer
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Issuer.
 
4.6           Listing.   The Issuer shall use its best efforts to have its
Common Stock listed with the Nasdaq Stock Market, the American Stock Exchange or
any other national exchange as soon as possible, shall use all commercially
reasonable efforts to comply with the listing requirements and shall file any
and all applications with the Nasdaq Stock Market, the American Stock Exchange
or such other national exchange to obtain a listing for its Common Stock by the
earlier of (a) the closing of the Issuer’s the next financing or (b) August 31,
2009 and, assuming the Common Stock is accepted for listing, shall use its best
efforts to maintain such listing for so long as the Purchasers hold shares of
Common Stock.
 
4.7           Securities Laws Disclosure; Publicity.  The Issuer and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Issuer nor any
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of the Issuer, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Issuer, which consent shall not unreasonably
be withheld or delayed, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication.  Notwithstanding the
foregoing, the Issuer shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by federal securities law in connection with
any registration statement contemplated by the Registration Rights Agreement and
(ii) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Issuer shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (ii).
 
4.8           Shareholder Rights Plan.  No claim will be made or enforced by the
Issuer or, with the consent of the Issuer, any other Person, that any Purchaser
is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Issuer, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Issuer and the
Purchasers.
 
 
25

--------------------------------------------------------------------------------


 
 
 
4.9           Use of Proceeds.   The Issuer shall use the net proceeds from the
sale of the Securities hereunder for working capital purposes.
 
4.10           Indemnification of Purchasers.   Subject to the provisions of
this Section 4.10, the Issuer will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Issuer in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Issuer who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Issuer in writing, and the Issuer
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Issuer in
writing, (ii) the Issuer has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Issuer and the position of such Purchaser
Party, in which case the Issuer shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.  The Issuer will not be
liable to any Purchaser Party under this Agreement (i) for any settlement by a
Purchaser Party effected without the Issuer’s prior written consent, which shall
not be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to any Purchaser
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.
 


26

--------------------------------------------------------------------------------


 
 


4.11           Reservation of Securities.

 
(a)           The Issuer shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.
 
(b)           If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the required minimum
on such date, then the Board of Directors of the Issuer shall use commercially
reasonable efforts to amend the Issuer’s certificate or articles of
incorporation to increase the number of authorized but unissued shares of Common
Stock, as soon as possible and in any event not later than the 75th day after
such date.
 


4.12           Participation in Future Financing.
 
(a) From the date hereof until the second anniversary of the Effective Date upon
any issuance by the Issuer or any of its Subsidiaries of Common Stock, Common
Stock Equivalents or debt security (a “Subsequent Financing”), each Purchaser
shall have the right of first refusal to participate in the Subsequent Financing
on the same terms, conditions and price provided for in the Subsequent
Financing.
 
(b) At least ten (10) Trading Days prior to the closing of the Subsequent
Financing, the Issuer shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
a Purchaser, and only upon a request by such Purchaser, for a Subsequent
Financing Notice, the Issuer shall promptly, but no later than one Trading Day
after such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.  The Subsequent Financing
Notice shall also include an analysis or description of the effect of such
Subsequent Financing upon the exercise price of the Warrants and the
capitalization of the Issuer.
 
(c) Any Purchaser desiring to participate in such Subsequent Financing must
provide written notice to the Issuer by not later than 5:30 p.m. (New York City
time) on the 10th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice.  If the Issuer receives no notice from
a Purchaser as of such 10th Trading Day, such Purchaser shall be deemed to have
notified the Issuer that it does not elect to participate.
 
 
 
27

--------------------------------------------------------------------------------


 
(d) If by 5:30 p.m. (New York City time) on the 10th Trading Day after all of
the Purchasers have received the Pre-Notice, notifications by the Purchasers of
their willingness to participate in the Subsequent Financing (or to cause their
designees to participate) is, in the aggregate, less than the total amount of
the Subsequent Financing, then the Issuer may effect the remaining portion of
such Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.
 
(e) The Issuer must provide the Purchasers with a second Subsequent Financing
Notice, and the Purchasers will again have the right of participation set forth
above in this Section 4.12, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within 60 Trading Days after the date
of the initial Subsequent Financing Notice.
 
(f) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an issuance of (a) shares of Common Stock or options to employees, officers
or directors of the Issuer pursuant to any stock or option plan duly adopted for
such purpose by a majority of the non-employee members of the Board of Directors
of the Issuer or a majority of the members of a committee of non-employee
directors established by the Board of Directors, provided, however, in no event
shall the number of shares reserved under any such plan or issued under such
plan or issued to employees, officers, directors or officers of the Issuer
exceed a number of shares equal to 5% of the issued and outstanding shares of
Common Stock of the Issuer on the date hereof or; (b) securities upon the
exercise or exchange of or conversion of any Securities issued hereunder and/or
other securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities.
 
4.13           Subsequent Equity Sales.
 
(a) From the date hereof until 180 days after the Effective Date, neither the
Issuer nor any Subsidiary shall issue shares of Common Stock or Common Stock
Equivalents; provided, however, the 180 day period set forth in this Section
4.13 shall be extended for the number of Trading Days during such period in
which  following the Effective Date, the Registration Statement is not effective
or the prospectus included in the Registration Statement may not be used by the
Purchasers for the resale of the Underlying Shares.
 
 
(b) From and after the Effective Date the Issuer shall not issue inconnection
with an acquisition transaction  (whether in one transaction or a series
oftransactions (and regardless of the structure of any such transaction,
including, without limitation, a purchase of securities of the to be acquired
entity, a purchase or assets or a joint venture) or the purchase) shares of its
Common Stock (or securities convertible into Common Stock) equal to or in excess
of 20% of the shares of Common Stock outstanding on the date hereof without the
prior written consent of the Purchaser, which consent shall not be unreasonably
withheld.
 
 
 
28

--------------------------------------------------------------------------------



 
4.14           Equal Treatment of Purchasers.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Issuer and negotiated separately by each Purchaser, and is
intended for the Issuer to treat the Purchasers as a class and shall not in any
way be construed as the Purchasers acting in concert or as a group with respect
to the purchase, disposition or voting of Securities or otherwise.
 
4.15           Short Sales.  Each Purchaser severally and not jointly with the
other Purchasers, covenants that neither it nor any Affiliate acting on its
behalf or pursuant to any understanding with it will execute any Short Sales
during the period commencing at the Discussion Time and ending at the eighteen
month anniversary of the Closing Date.  Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 


ARTICLE V.
PROPERTIES AND ADVANCES


5.1           Leases.


(a)     Each of the Issuer and Chairman covenant and agree with Purchasers that
the stores listed in this Section 5.1(a) owned by Chairman shall be leased to
the Issuer pursuant to binding written lease agreements containing terms no less
favorable to the Issuer than the Issuer could have negotiated in an arm’s length
transaction with a motivated landlord, including substantially the following
terms:


(i)           Harbin Daoli Queen Demonstration Beauty Parlor: 5 years from
January 1, 2008 through December 31, 2012, for $47,300 per year, prepaid for 1
year plus an option for additional 5 years at no more than $55,000 per year.


(ii)           Harbin Queen Beauty Demonstration Center: 5 years from January 1,
2008 through December 31, 2012 for $20,300 per year, prepaid for 1 year plus an
option for additional 5 years at no more than $24,000 per year.


(b)           The Issuer covenants and agrees with Purchasers that the following
stores with leases expiring in December 2008 owned by third parties shall be
extended pursuant to binding written lease agreements containing terms no less
favorable to the Issuer than the Issuer could have negotiated in an arm’s length
transaction with a motivated landlord, including substantially the following
terms:
 
 
29

--------------------------------------------------------------------------------


 

 
 Store shall have signed additional terms as follows:
 
 
(i) Harbin Huang Emperor & Golden Gym Club Co., Ltd.: 5 years, at $85,100,
prepaid 1 year, ending December 2013.





(c) The following stores shall be leased to the Issuer, subject to cancellation
if and when a more desirable location is found:
 
 
(i)  Harbin Queen Beauty Demonstration Center Kunlun Branch: 5 years ending
December 2013 at no more than $13,000 per year, prepaid 1 year.

 
 
(ii) Harbin Queen Beauty Demonstration Center Branch: 5 years ending December
2013 at no more than $40,000 per year, prepaid 1 year.

 
The dollar amounts quoted above use an assumed exchange rate of 1:7.4 between US
Dollars (“USD”) and Renminbi (“RMB”).  The actual dollar amount quoted above
shall be adjusted according to the actual exchange rate between USD and RMB at
the time of execution of the lease.
 
5.2           Office Building.  The Issuer will purchase its current office
building during fiscal year 2008 for an amount not to exceed $1.65 million.  The
purchase price for such office building will be funded solely by the return of
funds identified by the Balance Sheet item “Advance to Employee”.  In the event
the office building is not purchased, the $1.65 million Advance to Employee
shall be immediately repaid, such repayment is unconditionally guaranteed by the
Chairman.


5.3           Liquidated Damages.  In the Event the Issuer is unable to extend
any lease set forth in Section 5.1 for a minimum of 5 years by October 1, 2008,
then within 30 days of such date, the Issuer shall issue to the Purchasers
50,000 additional shares of Common Stock per lease (with registration rights
comparable to the Securities issued on the Closing Date) pro rata to the
Securities issued to Purchasers on the Closing Date, as liquidated damages for
such breach and not as a penalty.  The amount of shares issuable under this
Section 5.3 shall be appropriately adjusted for any stock split, stock dividend
or other recapitalization after the Closing Date.
 
    5.4           Certain Payments.


(a)           Advances to suppliers shall never exceed (i) $3 million at any
time for Fiscal Year 2008, or (ii) $4 million at any time for Fiscal Year 2009.


(b)           Advances to Affiliates or employees of the Issuer shall never
exceed for Fiscal Years 2008 or 2009 (i) $100,000 to any single Person, or (ii)
$500,000 in the aggregate.
 
 
 
30

--------------------------------------------------------------------------------



 
(c)           Within three Trading Days of the end of Fiscal Years 2008 and
2009, respectively, for each breach of the provisions of Section 5.4(a),  the
Issuer shall issue to the Purchasers 50,000 additional shares of Common Stock
per each $1 million of such breach and for each breach of the provisions of
Section 5.4(b),  the Issuer shall issue to the Purchasers 50,000 additional
shares of Common Stock per each $100,000 of such breach (in each case, with
registration rights comparable to the shares issued on the Closing Date) pro
rata to the shares issued to Purchasers on the Closing Date, as liquidated
damages for such breach and not as a penalty.  The amount of shares issuable
under this Section 5.4 shall be appropriately adjusted for any stock split,
stock dividend or other recapitalization after the Closing Date.


 
ARTICLE VI.
MISCELLANEOUS
 
6.1      Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Issuer and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before April
30, 2008; provided, however, that such termination will not affect the right of
any party to sue for any breach by the other party (or parties).
 
6.2 Fees and Expenses; Breakup Fees.
 
(a)  At the Closing, the Issuer will reimburse the Purchasers the sum of up to
$25,000, for their legal fees and expenses, none of which has been paid prior to
the Closing, and such other expenses as are listed on the Disbursement Schedule
set forth in Annex A.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Issuer shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.
 
(b)           The Purchasers will be entitled to a fee in the amount of $200,000
in the event that (i) the Issuer or any Affiliate accepts or approves any
proposal that provides equity or debt financing to it prior to the Closing Date
(any such proposal, an “Alternative Transaction”), or (ii) the Issuer fails to
satisfy any of the closing conditions set forth in Section 2.3(b), and such
conditions have not been waived in writing by each of the Purchasers.


                    (c)    The Issuer will not be obligated to pay the fee set
forth in Section 6.2(b) if the Purchasers terminate this Agreement for any
reason other than as a result of (i) the Issuer’s willful failure to satisfy any
of the closing conditions set forth in Section 2.3(b) for the purposes of
delaying or precluding the closing of the transaction; or (ii) the Issuer’s
failure to adhere to comply with the requirements of Section 2.1 on the Closing
Date. In the event the Issuer accepts or approves an Alternative Transaction,
the fee set forth in Section 6.2(b) shall be due and payable immediately.
 
 
31

--------------------------------------------------------------------------------


 

 
(d)           To the maximum extent permitted by applicable law, in no event
will the Purchasers be liable for any punitive damages arising out of this
Agreement.


6.3      Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
6.4 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
6.5      Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Issuer and the Purchasers of at least 66% principal
amount of Securities still held by Purchasers or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
6.6      Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
6.7      Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Issuer may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
6.8 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.10.
 
 
32

--------------------------------------------------------------------------------


 
 
6.9      Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in  the City of New York, New York and shall be
arbitrated in accordance with the rules of the International Chamber of Commerce
before three (3) arbitrators and otherwise held in accordance with its
rules.  Each party shall choose one arbitrator and the two arbitrators shall
choose the third.  The third arbitrator so chosen shall have a background in
either corporate finance, banking or law. The arbitration shall be conducted in
the English language and the arbitration award shall include the allocation of
costs and expenses among the parties. The arbitration ruling shall be final and
binding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.   Any ruling by the arbitration panel shall be binding
and non appealable.
 
6.10 Survival.  The representations and warranties shall survive the Closing and
the delivery of the Securities for the applicable statue of limitations.
 
6.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
6.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
33

--------------------------------------------------------------------------------


 
 
 
6.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Issuer does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Issuer, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, in the case of exercise of a Warrant, the Purchaser shall be required
to return any shares of Common Stock delivered in connection with any such
rescinded exercise notice.
 
6.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Issuer shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Issuer of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.
 
6.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Issuer will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
6.16 Payment Set Aside. To the extent that the Issuer makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Issuer, a trustee, receiver or any other person under any law (including,
without limitation, any bankruptcy law, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.
 
6.17 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.
 
 
34

--------------------------------------------------------------------------------


 
 
6.18 Liquidated Damages.  The Issuer’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Issuer and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
6.19 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 


 
(Signature Pages Follow)
 
 
 
 
 
 
 
 
 
35

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 AMERICAN BUSINESS HOLDINGS, Inc.
 
 
Address for Notice:
By:__________________________________________
     Name:
     Title:
 
194 Guo Ge Li Street, Nangang District,
Harbin City, Heilongjiang Province,
Zip‐code: 150001, P.R.China
lt288@126.com
 
With a copy to (which shall not constitute notice):
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Fl.
New York, New York 10006
Fax: (212) 930-9725
 
 
 
 
 
Tong Liu
194 Guo Ge Li Street, Nangang District,
Harbin City, Heilongjiang Province,
Zip‐code: 150001, P.R.China
lt288@126.com
 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
 
 
 
36

--------------------------------------------------------------------------------


 
 
 
[PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
Name of Purchaser: GUERRILLA PARTNERS, LP



Signature of Authorized Signatory of Purchaser:
______________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:
______________________________________________________
Facsimile Number of Purchaser:
___________________________________________________


Address for Notice of Purchaser:
237 Park Avenue 9th Floor, New York, NY 10017






With a copy to (which shall not constitute notice):


Crone Rozynko LLP
101 Montgomery Street
Suite 1950
San Francisco, CA 94105
Fax: (415) 955-8910


Address for Delivery of Securities for Purchaser (if not same as above):










Subscription Amount:




Warrant Shares:






37

--------------------------------------------------------------------------------






EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]




 
Name of Purchaser: HUA-MEI 21ST CENTURY PARTNERS



Signature of Authorized Signatory of Purchaser:
______________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Purchaser:
______________________________________________________
Facsimile Number of Purchaser:
____________________________________________________


Address for Notice of Purchaser:


237 Park Avenue 9th Floor, New York, NY 10017








Address for Delivery of Securities for Purchaser (if not same as above):










Subscription Amount:




Warrant Shares:










EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]
 
 
 
38

--------------------------------------------------------------------------------


 

 
[SIGNATURE PAGES CONTINUE]





Name of Purchaser:  JAMES J.FULD, JR. IRA
 
Signature of Authorized Signatory of Purchaser:
__________________________________
Name of Authorized Signatory: James J. Fuld, Jr.
Email Address of Purchaser: fuldcorp@rcn.com
Facsimile Number of Purchaser: ________________________________________________


Address for Notice of Purchaser:


114 East 72 Street
New York, NY 10021




Address for Delivery of Securities for Purchaser (if not same as above):










Subscription Amount:


Warrant Shares:








EIN Number:  [PROVIDE THIS UNDER SEPARATE COVER]


[SIGNATURE PAGES CONTINUE]


39

--------------------------------------------------------------------------------






Annex A


CLOSING STATEMENT


Schedule 3.1 (m)
Mege Union:
·  
Cert of Approval for establishment of foreign…

·  
Business License:

·  
By-law:



Queen Beauty Demo Ctr – Biz Lic
Ctr Kunlun Branch – Biz Lic
Queen Beauty Ctr Branch – Biz Lic
Queen Beauty Demo Ctr – Hygienic Lic


Queen Beauty Demo Ctr:
By-law
Amendment to By - law


Huang Emperor & Golden Gym Club:
Biz Lic
Hygienic Lic
By-law
Amendment to By-law


Daoli Queen Parlor:
Hygienic License
Biz Lic


Queen Vocational Skill:
Voluntary School Permit
School Registration
By-law



 
Schedule 3.1 (s)
The Company is represented by Etech Securities, Inc., a member FINRA/SIPC, and
has an
agreement whereby Etech Securities is receive 7% of the total fund raised in
cash and 2% of the
total issued and outstanding shares of common stock after the financing.




Schedule 3.1 (dd)
Bagell, Josephs, Levine & Company, LLC
406 Lippincott Drive, Suite J
Marlton, New Jersey 08053
(Tel)856‐346‐2828
(Fax)856‐396‐0022





